 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN WAYNE BONILLA,                              No. 2:18-cv-2972-EFB P
12                         Plaintiff,
13            v.                                         ORDER
14    MARIANNE MATHERLY, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel. He has filed a document entitled

18   “The Record Absolutely Proves that the Judgment is VOID on its Face.” ECF No. 1. However,

19   he has neither filed an in forma pauperis application nor paid the required filing fee for a habeas

20   action ($5.00) or a civil action ($400.00). See 28 U.S.C. §§ 1914(a); 1915(a). Plaintiff will be

21   provided the opportunity to either submit an in forma pauperis application or the appropriate

22   filing fee.

23           Accordingly, plaintiff has 30 days from the date of service of this order to submit either

24   the filing fee or the application required by § 1915(a). The Clerk of the Court is directed to mail

25   to plaintiff a form application for leave to proceed in forma pauperis. Failure to comply with this

26   order may result in the dismissal of this action.

27           So ordered.

28   Dated: November 27, 2018.
